Citation Nr: 0917534	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-14 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
knee disability (chondromalacia).

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a 
bilateral hip disability, to include as secondary to a 
service-connected bilateral knee disability.

3.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a low 
back disability, to include as secondary to a bilateral knee 
disability.

4.  Entitlement to service connection for bilateral hip 
disability, to include as secondary to a bilateral knee 
disability.

5.  Entitlement to service connection for a low back 
disability, to include as secondary to a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 
2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas dated in January 2005, which granted service 
connection and awarded a noncompensable rating for 
chondromalacia of the left knee; and September 2006 which 
denied service connection for bilateral hip and low back 
disabilities and depression.  A March 2007 rating decision 
granted service connection and awarded a 30 percent 
disability rating for adjustment disorder.  Pursuant to the 
Veteran's request, a video conference hearing before a 
Veterans Law Judge was scheduled for February 2008.  However, 
he failed to appear for the hearing and provided no 
explanation for his absence.  Thus, his hearing request is 
deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

The Board notes that the bilateral hip and low back claims 
presently on appeal were framed as entitlement to service 
connection for bilateral hip pain and residuals of a lumbar 
spine injury.  However, the Board finds that the prior 
adjudication was of the same claims (bilateral hip and low 
back disabilities), however styled.  Ashford v. Brown, 10 
Vet. App. 120 (1997).  Therefore, the Board must address 
whether the Veteran submitted new and material evidence to 
reopen his claims for service connection for bilateral hip 
and low back disabilities.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).
Although in the previous denial it appears that VA did not 
consider whether service connection was warranted for 
bilateral hip and low back disabilities as secondary to a 
service-connected bilateral knee disability, separate 
theories in support of a claim for a particular benefit are 
not equivalent to separate claims and a final denial on one 
theory is a final denial on all theories.  As such, new and 
material evidence is necessary to reopen a claim for the same 
benefit asserted under a different theory.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 
Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 
(2004).

The issues of entitlement to an initial compensable rating 
for a left knee disability, and entitlement to service 
connection for bilateral hip and low back disabilities, to 
include as secondary to a service-connected bilateral knee 
disability, are remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal an August 2004 rating 
decision that denied service connection for a bilateral hip 
disability (bilateral hip pain) and a low back disability 
(residuals of a lumbar spine injury) or a January 2005 rating 
decision that confirmed and continued the previous denials of 
service connection for bilateral hip and low back 
disabilities.

2.  Evidence received since the January 2005 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claims and raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service 
connection for bilateral hip and low back disabilities and 
the January 2005 rating decision that confirmed and continued 
the previous denials are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has been received to reopen 
claims for service connection for bilateral hip and low back 
disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 2004 rating decision denied the claims for service 
connection for bilateral hip and low back disabilities.  A 
January 2005 rating decision continued and confirmed the 
previous denials for service connection for bilateral hip and 
low back disabilities.  Although the RO reopened the claims 
in a September 2006 rating decision and has adjudicated the 
issues of entitlement to service connection on the merits, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 8 Vet. App. 1 (1995).  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2008).  Thus, the August 2004 and January 2005 decisions 
became final because the Veteran did not file a timely 
appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence considered at the time of the RO rating decision 
in August 2004 consisted of a June 2002 service entrance 
examination, service personnel records, and a November 2003 
VA examination report.  With respect to the Veteran's 
bilateral hip disability, the RO found that there was no 
evidence of a current disability or that any bilateral hip 
disability was incurred in or aggravated by his service.  
With respect to the Veteran's low back disability, the RO 
found that there was no evidence of a lumbar spine injury 
during service or any evidence of residuals of a lumbar spine 
injury since service.  The claims were again denied in 
January 2005.

Evidence added to the record since the time of the last final 
decision includes VA medical records and VA examination 
reports dated in December 2005 and February 2007.

New evidence includes a March 2007 VA examination report in 
which the Veteran indicated that since the onset of his knee 
pain, he was limping and it affected his hips as well as his 
back causing intermittent discomfort in those areas.

The Board finds that the March 2007 VA examination report was 
not previously before agency decisionmakers and is not 
cumulative or redundant of previous evidence of record.  As 
such, it is found to be "new" under 38 C.F.R. § 3.156(a).  
Moreover, as the examination report addresses the possibility 
that the Veteran's bilateral hip and low back disabilities 
may be related to his service-connected bilateral knee 
disability, it relates to an unestablished fact necessary to 
substantiate the claims and hence is "material" under 
38 C.F.R. § 3.156(a).  In so finding, the Board again 
acknowledges that lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  Moray 
v. Brown, 5 Vet. App. 211 (1993).  However, here it is not 
the Veteran's opinion that serves as the basis to reopen the 
claims, but rather his disclosure that his hip and low back 
condition developed subsequent to the onset of his knee pain.

The Board finds that the evidence received since the last 
final decision is new and material evidence and raises a 
reasonable possibility of substantiating these claims because 
it addresses a previously unestablished fact, that the 
Veteran's bilateral hip and low back disabilities are related 
to his service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claims has been received.  New and 
material evidence having been submitted, the claims for 
service connection for bilateral hip and low back 
disabilities are reopened, and the appeal is granted to that 
extent only.


ORDER

New and material evidence having been received, the 
application to reopen the claims for service connection for 
bilateral hip and low back disabilities, is granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.


The Veteran contends that he has bilateral hip and low back 
disabilities secondary to his service-connected bilateral 
knee disability.

Upon VA examination in November 2003, the Veteran indicated 
that he suffered from low back pain subsequent to a fall down 
some stairs two months prior.  The Veteran was also afforded 
VA examinations in February 2007 and March 2007.  However, no 
examiner has yet opined as to whether the Veteran currently 
has bilateral hip and low back disabilities that are 
proximately due to or the result of his service-connected 
bilateral knee disabilities, or whether the Veteran's low 
back disability is proximately due to or the result of any 
post-service low back injury.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. (1995), Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board 
finds that there are additional questions that remain to be 
addressed and that a remand for an additional examination, 
etiological opinion, and rationale is therefore in order.  In 
this regard, the examiner on remand should specifically 
reconcile the opinion with the November 2003, February 2007, 
and March 2007 VA examination reports and opinions and any 
other opinions of record.

Finally, with respect to the Veteran's claim for an increased 
rating for a left knee disability (chondromalacia), the 
Veteran was afforded a VA examination in March 2007.  VA's 
duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last VA examination is not necessarily stale, in 
light of the fact that examinations of his hips and low back 
have been requested, the prudent and thorough course of 
action is to afford the Veteran a concurrent VA examination 
to ascertain the current nature and severity of his left knee 
disability.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected left knee disability 
(chondromalacia).  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
information:

(a)  Provide ranges of motion of the 
left knee in degrees.

(b)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.  
Please discuss the February 2007 
examination which indicates that the 
Veteran has not worked since June 2006 
and opine as to whether a marked 
interference in employment is caused 
solely by the Veteran's service-
connected left knee disability.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral hip 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other opinions of record, including the 
November 2003, February 2007, and March 
2007 VA examination reports.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose any current bilateral hip 
disability.
    
(b)  Is it as likely as not (50 percent 
probability or more) that any bilateral 
hip disability was incurred in or 
aggravated by the Veteran's service?

(c)  Is it as likely as not (50 percent 
probability or more) that any bilateral 
hip disability is proximately due to or 
the result of any service-connected 
bilateral knee disability?

(d)  It is as likely as not (50 percent 
probability or more) that any bilateral 
hip disability has been aggravated by 
the Veteran's service-connected 
bilateral knee disability?

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current low back 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other opinions of record, including the 
November 2003, February 2007, and March 
2007 VA examination reports.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose any current low back 
disability.
(b)  Is it as likely as not (50 percent 
probability or more) that any low back 
disability was incurred in or 
aggravated by the Veteran's service, 
including complaints of low back pain 
after a fall down stairs in 2003?

(c)  Is it as likely as not (50 percent 
probability or more) that any low back 
disability is proximately due to or the 
result of any service-connected 
bilateral knee disability?

(d)  It is as likely as not (50 percent 
probability or more) that any low back 
disability has been aggravated by the 
Veteran's service-connected bilateral 
knee disability?

4.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the Veteran issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


